DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 05/19/2020 and the preliminary Amendment filed on the same day, in which claims 1-13, 16-17 are presented for examination, wherein claims 1, 10, 16 are recited in independent form. The present Application is a 371 of PCT/KR2018/014086 and claims priority to provisional application 62/588,415. 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art but without importing limitations from the specification.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20200059989 to Velev et al (hereinafter d1) in view of NPL document "3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Procedures for the 5G System; Stage 2 (Release 15)", 14 November 2017, (hereinafter d2, copy of document mailed herewith) in view of SAMSUNG ET AL: "TS 23.501: OI#4c. Allowed NSSAI in a new RA", 3GPP DRAFT; S2-177444 23.501 ALLOWED NSSAI IN NEW RA - R2, 17 October 2017 (hereinafter d3, cited by Applicant in IDS of 12/22/2020)
 	 Regarding claim 1, as to the limitation “A method for supporting a User Equipment (UE) handover of a Target- Access and Mobility Management Function (T-AMF) in a wireless communication system, the method comprising:”d1 teaches a system (see d1 Fig. 1) including at least an UE and an AMF device (see d1 Figs. 2,3) wherein the UE and network function devices include a various modules/units including at least processors/controllers (see d1 Figs 2, 3 elements 202, 302), memory (see d1 Figs. 2, 3 elements 204, 304), transmitter/receiver (i.e. 
as to the limitation “receiving, from a Source-AMF (S-AMF), a create UE context request message, wherein the create UE context request message includes a Packet Data Unit (PDU) session Identifier (ID) which is a target of handover and Single- Network Slice Selection Assistance Information (S-NSSAI) corresponding to each PDU session ID; determining whether the corresponding S-NSSAI is available in the T-AMF; and based on a result of the determination, transmitting a PDU session update Session Management (SM) context request message to a Session Management Function (SMF) only for the PDU session ID corresponding to the S-NSSAI determined to be available among the PDU session IDs”d1 discloses communication from S-AMF including transmitting a PDU session update Session Management (SM) context request message to a Session Management Function (SMF) only for the PDU session ID corresponding to the S-NSSAI determined to be available among the PDU session ID (see d1 para. 0069, , however the disclosure of d1 fails to explicitly disclose receiving, from a Source-AMF (S-AMF), a create UE context request message, wherein the create UE context request message includes a Packet Data Unit (PDU) session Identifier (ID) which is a target of handover and Single- Network Slice Selection Assistance Information (S-NSSAI) corresponding to each PDU session ID; determining whether the corresponding S-NSSAI is available in the T-
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from a Source-AMF (S-AMF), a create UE context request message, wherein the create UE context request message includes a Packet Data Unit (PDU) session Identifier (ID) which is a target of handover and Single- Network Slice Selection Assistance Information (S-NSSAI) corresponding to each PDU session ID as taught by d2.  One of ordinary skill in the art as of the effective filing date would 
as to the limitation “determining whether the corresponding S-NSSAI is available in the T-AMF; and based on a result of the determination, transmitting a PDU session update Session Management (SM) context request message to a Session Management Function (SMF) only for the PDU session ID corresponding to the S-NSSAI determined to be available among the PDU session IDs”d1 in view of d2 discloses the handover techniques noted above, however the disclosure of d1 fails to explicitly disclose determining whether the corresponding S-NSSAI is available in the T-AMF; and based on a result of the determination, transmitting a PDU session update Session Management (SM) context request message to a Session Management Function (SMF) only for the PDU session ID corresponding to the S-NSSAI determined to be available among the PDU session IDs as claimed. Attention is directed to d3 which in the same field of endeavor of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication (see d3 page 1) including 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of determining whether the corresponding S-NSSAI is available in the T-AMF; and based on a result of the determination, transmitting a PDU session update Session Management (SM) context request message to a Session Management Function (SMF) only for the PDU session ID corresponding to the S-NSSAI determined to be available among the PDU session IDs as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d3 to at least achieve any one of the plurality of desired results found throughout d3 including at least: to improve handover by providing a new AMF requested NSSAI to determine a new Registration area (see d3 page 2) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 to yield the predictable result of improving handover by providing a new AMF requested NSSAI to determine a new Registration area without undue experimentation and without a change in function, wherein both techniques were known and 
Regarding claim 2, as to the limitation “The method of claim 1, wherein the SMF is a network node that determines whether handover for the PDU session ID corresponding to the S-NSSAI determined to be available is accepted” d1 in view of d2 in view of d3 discloses the method of claim 1 according to the reasoning set forth above, d1 in view of d2 in view of d3 also disclose SMF is a network node that determines whether handover for the PDU session ID corresponding to the S-NSSAI determined to be available is accepted (see d2 page 105, Fig. 4.9.1.3.2-1 steps 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from a Source-AMF (S-AMF), a create UE context request message, wherein the create UE context request message includes a Packet Data Unit (PDU) session Identifier (ID) which is a target of handover and Single- Network Slice Selection Assistance Information (S-NSSAI) corresponding to each PDU session ID as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve handover by allowing determination of indirect forwarding (see d2 section 4.9.1.3.1 page 103) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to 
Regarding claim 3, as to the limitation “The method of claim 2, further comprising receiving a PDU session update SM context response message in response to the PDU session update SM context request message, wherein the PDU session update SM context response message includes a PDU session ID of which handover is accepted by the SMF” d1 in view of d2 in view of d3 discloses the method of claim 2 according to the reasoning set forth above, d1 in view of d2 in view of d3 also disclose receiving a PDU session update SM context response message in response to the PDU session update SM context request message, wherein the PDU session update SM context response message includes a PDU session ID of which handover is accepted by the SMF (see d2 page 105-106 Fig. 4.9.1.3.2-1 step 7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from a Source-AMF (S-AMF), a create UE context request message, wherein the create UE context request message includes a Packet Data Unit (PDU) session Identifier (ID) which is a target of handover and Single- Network Slice Selection Assistance Information (S-NSSAI) corresponding to each PDU session ID as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality 
Regarding claim 4, as to the limitation “the method of claim 3, further comprising generating a non-accepted PDU session list including ( i ) a PDU session ID for which handover is not accepted by the T-AMF and/or the SMF, ( ii) and a cause of non-acceptance for the PDU session ID for which handover is not accepted” d1 in view of d2 in view of d3 discloses the method of claim 3 according to the reasoning set forth above, d1 in view of d2 in view of d3 also disclose receiving a PDU session update SM context response message in response to the PDU session update SM context request message, wherein the PDU session update SM context response message includes a PDU session ID of which handover is accepted by the SMF (see d1 para. 0075, 0106; d2 page 105-106 Fig. 4.9.1.3.2-1 step 9; d3 pages 3-4 ).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from a Source-AMF (S-AMF), a create UE context request message, wherein the create UE context request message 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of determining whether the corresponding S-NSSAI is available in the T-AMF; and based on a result of the determination, transmitting a PDU session update Session Management (SM) context request message to a Session Management Function (SMF) only for the PDU session ID corresponding to the S-NSSAI determined to be available among the PDU session IDs as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d3 to at least achieve any one of the plurality of desired results found throughout d3 including at 
Regarding claim 5, as to the limitation “The method of claim 4, wherein the PDU session ID for which handover is not accepted by the T-AMF is a PDU session ID corresponding to the S-NSSAI determined to be non-available based on the result of the determination” d1 in view of d2 in view of d3 discloses the method of claim 4 according to the reasoning set forth above, d1 in view of d2 in view of d3 also disclose PDU session ID for which handover is not accepted by the T-AMF is a PDU session ID corresponding to the S-NSSAI determined to be non-available based on the result of the determination (see d1 para. 0058, 0066-0070;  d3 pages 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of determining whether the corresponding S-NSSAI is available in the T-AMF; and based on a result of the determination, transmitting a PDU session update Session Management (SM) context request message to a 
Regarding claim 6, as to the limitation “The method of claim 4, wherein the cause of non-acceptance of handover includes a cause indicating that the handover is not accepted by the T-AMF because of the non-available S-NSSAI in the T-AMF” d1 in view of d2 in view of d3 discloses the method of claim 4 according to the reasoning set forth above, d1 in view of d2 in view of d3 also disclose cause of non-acceptance of handover includes a cause indicating that the handover is not accepted by the T-AMF because of the non-available S-NSSAI in the T-AMF (see d1 para. 0057, 0068-0072; d2 pages 3-4). 

Regarding claim 10, as to the limitation “Target-Access and Mobility Management Function (T-AMF) for supporting a User Equipment (UE) handover in a wireless communication system, comprising: a transceiver for transmission and receiving a signal; and a processor for controlling the transceiver wherein the processor is configured to:”d1 teaches a system (see d1 Fig. 1) including at least an UE and an AMF device (see d1 Figs. 2,3) wherein the UE and network 
as to the limitation “receive, from a Source-AMF (S-AMF), a create UE context request message, wherein the create UE context request message includes a Packet Data Unit (PDU) session Identifier (ID) which is a target of handover and Single- Network Slice Selection Assistance Information (S-NSSAI) corresponding to each PDU session ID; and determine whether the corresponding S-NSSAI is available in the T-AMF; and based on a result of the determination, transmit a PDU session update Session Management (SM) context request message to a Session Management Function (SMF) only for the PDU session ID corresponding to the S-NSSAI determined to be available among the PDU session IDs”d1 discloses communication from S-AMF including transmitting a PDU session update Session Management (SM) context request message to a Session Management Function (SMF) only for the PDU session ID corresponding to the S-NSSAI determined to be available among the PDU session ID (see d1 para. 0069, , however the disclosure of d1 fails to explicitly disclose receiving, from a Source-AMF (S-AMF), a create UE context request message, wherein the create UE context request message includes a Packet Data Unit (PDU) session Identifier (ID) which is a target of 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from a Source-AMF (S-AMF), a create UE context request message, wherein the create UE context request message includes a Packet Data Unit (PDU) session Identifier (ID) which is a target of handover and 
as to the limitation “determining whether the corresponding S-NSSAI is available in the T-AMF; and based on a result of the determination, transmitting a PDU session update Session Management (SM) context request message to a Session Management Function (SMF) only for the PDU session ID corresponding to the S-NSSAI determined to be available among the PDU session IDs”d1 in view of d2 discloses the handover techniques noted above, however the disclosure of d1 fails to explicitly disclose determining whether the corresponding S-NSSAI is available in the T-AMF; and based on a result of the determination, transmitting a PDU session update Session Management (SM) context request message to a Session Management Function (SMF) only for the PDU session ID corresponding to the S-NSSAI determined to be available among the PDU session IDs as claimed. Attention is directed to d3 which in the same field of 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of determining whether the corresponding S-NSSAI is available in the T-AMF; and based on a result of the determination, transmitting a PDU session update Session Management (SM) context request message to a Session Management Function (SMF) only for the PDU session ID corresponding to the S-NSSAI determined to be available among the PDU session IDs as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d3 to at least achieve any one of the plurality of desired results found throughout d3 including at least: to improve handover by providing a new AMF requested NSSAI to determine a new Registration area (see d3 page 2) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 to yield the predictable result of improving handover by providing a 
Regarding claim 11, as to the limitation “The T-AMF of claim 10, wherein the processor is configured to receive a PDU session update SM context response message in response to the PDU session update SM context request message, wherein the PDU session update SM context response message includes a PDU session ID of which handover is accepted by the SMF” d1 in view of d2 in view of d3 discloses the T-AMF of claim 10 according to the reasoning set forth above, d1 in view of d2 in view of d3 also disclose receiving a PDU session update SM context response message in response to the PDU session update SM context request message, wherein the PDU session update SM context response message includes a PDU session ID of which handover is accepted by the SMF (see d2 page 105-106 Fig. 4.9.1.3.2-1 step 7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from a Source-AMF (S-AMF), a create UE context request message, wherein the create UE context request message includes a Packet Data Unit (PDU) session Identifier (ID) which is a target of handover and Single- Network Slice Selection Assistance Information (S-NSSAI) corresponding to each PDU session ID as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality 
Regarding claim 12 as to the limitation “The T-AMF of claim 10, wherein the processor is configured to generate a non-accepted PDU session list including ( i ) a PDU session ID for which handover is not accepted by the T-AMF and/or the SMF, (ii) and a cause of non-acceptance for the PDU session ID for which handover is not accepted” d1 in view of d2 in view of d3 discloses the T-AMF of claim 10 according to the reasoning set forth above, d1 in view of d2 in view of d3 also disclose receiving a PDU session update SM context response message in response to the PDU session update SM context request message, wherein the PDU session update SM context response message includes a PDU session ID of which handover is accepted by the SMF (see d1 para. 0075, 0106; d2 page 105-106 Fig. 4.9.1.3.2-1 step 9; d3 pages 3-4 ).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from a Source-AMF (S-AMF), a create UE context request message, wherein the create UE context request message 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of determining whether the corresponding S-NSSAI is available in the T-AMF; and based on a result of the determination, transmitting a PDU session update Session Management (SM) context request message to a Session Management Function (SMF) only for the PDU session ID corresponding to the S-NSSAI determined to be available among the PDU session IDs as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d3 to at least achieve any one of the plurality of desired results found throughout d3 including at 
Regarding claim 13, as to the limitation “wherein the PDU session ID for which handover is not accepted by the T-AMF is a PDU session ID corresponding to the S-NSSAI determined to be non-available based on the result of the determination” d1 in view of d2 in view of d3 discloses the T-AMF of claim 12 according to the reasoning set forth above, d1 in view of d2 in view of d3 also disclose PDU session ID for which handover is not accepted by the T-AMF is a PDU session ID corresponding to the S-NSSAI determined to be non-available based on the result of the determination (see d1 para. 0058, 0066-0070;  d3 pages 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of determining whether the corresponding S-NSSAI is available in the T-AMF; and based on a result of the determination, transmitting a PDU session update Session Management (SM) context request message to a 
Regarding claim 16, as to the limitation “A User Equipment (UE) for handover in a wireless communication system, comprising: a transceiver for transmission and receiving a signal; and a processor for controlling the transceiver, wherein the processor is configured to:”d1 teaches a system (see d1 Fig. 1) including at least an UE and an AMF device (see d1 Figs. 2,3) wherein the UE and network function devices include a various modules/units including at least processors/controllers (see d1 Figs 2, 3 elements 202, 302), memory (see d1 Figs. 2, 3 elements 204, 304), transmitter/receiver (i.e. transceiver) (see d1 Figs. 2, 3 elements 210, 212, 310, 312)  (see d1 para. 0044-0052), wherein the devices enable various components carrying 
as to the limitation “transmit, via the transceiver to Source-Radio Access Network(S-RAN), a registration request message; receive, via the transceiver from the S-RAN, a registration accept message as a response to the registration request message;”d1 discloses transmitting via a transmitter to S-RAN a registration request message and receiving via a receiver from the S-RAN a registration accept message as a response (see d1 para. 0060, 0075, Fig. 5 steps 518, 546), however the disclosure of d1 fails to explicitly disclose based on a Single-Network Slice Selection Assistance Information (S-NSSAI) received from Source-AMF(S-AMF) being available in the Target-Access and Mobility Management Function (T-AMF), the S-NSSAI corresponds a Packet Data Unit (PDU) session Identifier (ID) which is a target of handover; based on handover for the PDU session ID accepted by a Session Management Function (SMF), receiving, via the transceiver from the S-RAN, a handover command message, and transmitting, via the transceiver to a Target-Radio Access Network(T-RAN), a handover confirm message as a response to the handover command message as claimed. Attention is directed to d2 which in the same field of endeavor of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication (see d2 section 4.9.1.3) including based on a Single-Network Slice Selection Assistance Information (S-NSSAI) received from Source-AMF(S-AMF) being available in the Target-Access and Mobility 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from a Source-AMF (S-AMF), a create UE context request message, wherein the create UE context request message includes a Packet Data Unit (PDU) session Identifier (ID) which is a target of handover and Single- Network Slice Selection Assistance Information (S-NSSAI) corresponding to each PDU session ID as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality 
as to the limitation “the S-NSSAI corresponds a Packet Data Unit (PDU) session Identifier (ID) which is a target of handover”d1 in view of d2 discloses the handover techniques noted above, however the disclosure of d1 fails to explicitly disclose determining whether the corresponding S-NSSAI is available in the T-AMF; and based on a result of the determination, transmitting a PDU session update Session Management (SM) context request message to a Session Management Function (SMF) only for the PDU session ID corresponding to the S-NSSAI determined to be available among the PDU session IDs as claimed. Attention is directed to d3 which in the same field of endeavor of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication (see d3 page 1) including determining whether the corresponding S-NSSAI is available in the T-AMF; and based on a result of the determination, transmitting a PDU session update Session Management (SM) context request message to a Session Management Function (SMF) only for the PDU session ID corresponding to the S-NSSAI determined to be available among the PDU 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of determining whether the corresponding S-NSSAI is available in the T-AMF; and based on a result of the determination, transmitting a PDU session update Session Management (SM) context request message to a Session Management Function (SMF) only for the PDU session ID corresponding to the S-NSSAI determined to be available among the PDU session IDs as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d3 to at least achieve any one of the plurality of desired results found throughout d3 including at least: to improve handover by providing a new AMF requested NSSAI to determine a new Registration area (see d3 page 2) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 to yield the predictable result of improving handover by providing a new AMF requested NSSAI to determine a new Registration area without undue experimentation and without a change in function, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of determining whether the corresponding S-NSSAI is available in the T-AMF; and based on a result of the determination, transmitting a PDU session update Session Management (SM) context request message to a Session Management Function (SMF) only for the PDU session ID corresponding to the S-NSSAI determined to be available among the PDU session IDs as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d3 to at least achieve any one of the plurality of desired results found throughout d3 including at least: to improve handover by providing a new AMF requested NSSAI to determine a new Registration area (see d3 page 2) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 to yield the predictable result of improving handover by providing a new AMF requested NSSAI to determine a new Registration area without undue .
Allowable Subject Matter





Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200359291 A1 to RAMLE; Peter et al. discloses establishing connection for packet data transfer of a wireless communication device and methods and devices for of enabling handover of a wireless communication device. In an aspect of the invention, a method performed by a wireless communication device (101, 201) of enabling establishing of connection for packet data transfer is provided. The method comprises transmitting (S108, S206), to a mobility management node (103, 203), during the establishment of said connection, an identifier of the established connection, and a Single Network Slice Selection Assistance Information (S-NSSAI) associated with the established connection.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643